Citation Nr: 1008356	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and July 1996 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which denied 
service connection for PTSD.  Due to a change in the 
Veteran's residence, the jurisdiction of his appeal was 
transferred to the RO in St. Petersburg, Florida.

In May 1999, the Board denied the claim for service 
connection for PTSD.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 1999, the Court granted a Joint Motion For Remand 
And To Stay Further Proceedings and, in so doing, vacated the 
Board's decision and remanded the matter for further 
evidentiary development.

In June 2000, the Board determined that the Veteran's claim 
for PTSD was well-grounded and granted his appeal to that 
extent only.  In addition, the Board remanded the remaining 
matter to the St. Petersburg RO for further evidentiary 
development.

In March 2003, the Board denied the claim for PTSD.  The 
Veteran appealed that decision to the Court.  In January 
2004, the Court granted an Amended Joint Motion For Remand 
and, in so doing, vacated the Board's March 2003 decision and 
remanded the matter for further development and 
consideration.

In September 2004, the Board remanded the claim to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further development consistent with the December 
2003 Amended Joint Motion For Remand.

In December 2005, the Board again denied the claim.  The 
Veteran again appealed and, in March 2007, the Court, 
pursuant to a Joint Motion dated earlier that month, vacated 
the Board's December 2005 decision and remanded the matter 
for further consideration.

In May 2008, the Board again denied the Veteran's claim for 
service connection for PTSD.  The Veteran appealed the denial 
to the Court.  In March 2009, the Court, pursuant to a 
February 2009 Joint Motion For Remand, vacated the Board's 
decision and remanded the matter for further evidentiary 
development and consideration.

The case is now returned before the Board for further review.


FINDING OF FACT

The Board has been notified that, in October 2009, the 
Veteran died.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant, and it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


